Decree reversed on the law and facts, with costs payable out of the estate, and matter remitted to the Surrogate’s Court to enter a decree in accordance with the memorandum. Memorandum: Upon appeal from a surrogate’s decree dismissing a claim against a decedent’s estate for board, room, care and house repairs alleged to have been furnished the decedent, we reach the conclusion that the dismissal of the claim is against the weight of evidence. Exercising the authority given by section 309 of the Surrogate’s Court Act, we remit the proceeding to Surrogate’s Court with directions to enter a decree allowing the claim herein in the amount of $1,262.82, with interest from the date of filing of the claim, which amount is comprised of the following items: For board, room and care furnished to the decedent for a period of two years prior to her death (which occurred on August 26, 1937), at ten dollars per week — $1,040; for labor and materials furnished between January 3, 1933, and May 25, 1937, inclusive, in the repair and improvement of premises owned by decedent at 105 Sabine street, Syracuse, N. Y.— $518.32; for payment made to Helen Manley for services rendered as nurse to the decedent in June, July and August, 1937 — $24.50; less the sum of $320 due to the decedent from the claimant for rental, at twenty dollars per month for sixteen months, of an apartment owned by decedent at 105 Sabine street, Syracuse, N. Y. All concur. (The decree dismisses a claim against the estate for sendees performed for decedent.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.